DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the crossbar connector".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON CHRISTIANSSON
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,806,735 to Christiansson.
Regarding claim 1, Christiansson discloses a vehicle rack for carrying cargo, comprising: a clamp (Fig. 2) having a seat (channel 6) and a connector (17) movable relative to the seat; and a clamp actuator including a threaded member (21) engaging a traveling wedge block (19), and a wedge follower (17) contacting a surface of the wedge block, wherein rotation of the threaded member causes movement of the wedge block and the wedge follower in relatively different orthogonal directions (Col. 3, lines 33-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of US Patent 4,728,019 to Olliges.
Regarding claim 2, Christiansson discloses wherein the traveling wedge block (19) has a ramped first slide surface (surface of 19 facing surface 18), and the wedge follower is coupled to and movable with the crossbar connector (17 is coupled to and moves with 14; 14 is capable of connecting to a crossbar), the wedge follower having a second slide surface (18) in frictional contact with the first slide surface of the traveling wedge block.  Christiansson fails to disclose the traveling wedge block having a ramped, downward facing surface (the surface of 19 faces upward). However, Olliges discloses a roof rack including a traveling wedge block (68) that has a ramped, downward facing first slide surface (72 - Fig. 2).  It would have been obvious to one of ordinary skill to have reversed the surfaces on the wedge block and follower in Christiansson so that the downward facing surface is on the wedge block because the modification only requires a mere reversal of the essential working parts of a device, which involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In the combination, substantially horizontal repositioning of the traveling wedge block causes the ramped first slide surface to urge the wedge follower downward, moving the crossbar connector downward relative to the crossbar seat (Christiansson – 17 and 14 would move downward in the combination; see also Col. 3, lines 33-39).
Regarding claim 3, the combination from claim 2 discloses wherein the first slide surface of the traveling wedge block is a substantially planar surface (Christiansson Fig. 2).
Regarding claim 4, the combination from claim 2 discloses wherein the ramped first slide surface defines a first ramp angle, and the second slide surface is ramped at a second ramp angle complementary to the first ramp angle (Christiansson Fig. 2).
Regarding claim 5, the combination from claim 2 discloses wherein the threaded member (21 – Christiansson) is inserted into an end of the traveling wedge block (19 – Christiansson), such that rotation of the threaded member is configured to cause the horizontal repositioning of the traveling wedge block (Christiansson Fig. 2).
Regarding claim 6, the combination from claim 2 discloses wherein the traveling wedge block is horizontally repositionable parallel to a long axis of a crossbar (Fig. 1 – with the crossbar secured at 5, the wedge block moves parallel to and within the crossbar; alternatively, the wedge block from one crossbar moves parallel to a long axis of the second crossbar (see Fig. 1)).

REJECTION BASED ON SAUTTER
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,393,508 to Sautter in view of US Patent 7,651,147 to Eidsmore.
Regarding claim 1, Sautter discloses a vehicle rack for carrying cargo, comprising: a clamp (Figs. 7-8) having a seat (26a) and a connector (portion of 82 contacting 24a) movable relative to the seat; and a clamp actuator including a threaded member (84) engaging a traveling wedge block (82) wherein rotation of the threaded member causes movement of the wedge block (Figs. 7-8).  Sautter fails to disclose two moving wedges.  However, Eidsmore discloses a vehicle rack that includes a traveling wedge block (84) and a wedge follower (82) contacting a surface of the wedge block, wherein rotation of the threaded member (70) causes movement of the wedge block and the wedge follower in relatively different orthogonal directions (Col. 4, lines 38-43).  It would have been obvious to one of ordinary skill to have used two movable wedge blocks in the combination because the modification only requires a simple substitution of one known, equivalent rack securing/releasing configuration for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734